There was evidence showing that the illness of plaintiff which rendered him totally disabled to engage in any gainful occupation occurred during the months of December, 1931, and January, 1932; that at this time the insurance was in force, and so continued through the month of January, 1932.
The insurance for which he paid was against such illness, and to hold that the filing and approval by the company of proof of such illness was a condition precedent to liability, puts it within the power of the insurer to nullify the policy and deprive the plaintiff of the protection for which he confessedly had paid. Therefore I cannot agree to the pronouncement of the majority opinion, and respectfully dissent. *Page 592